Citation Nr: 1541175	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to November 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.

Although the RO reopened the Veteran's claim by deciding the issue on the merits, the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The Veteran submitted additional evidence after the March 2014 statement of the case (SOC) was issued.  This evidence is subject to initial review by the Board since the Veteran perfected his appeal after February 2, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).

The matter of service connection for bilateral hearing loss (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2010 rating decision continued a denial of service connection for bilateral hearing loss (which was previously denied essentially on the basis that a hearing loss disability was shown at service entry and was not shown to have been aggravated by the Veteran's service).

2.  Evidence received since the March 2010 rating decision includes the Veteran's presumed credible statements alleging that his increased loss of hearing acuity must be due to noise trauma in service because he was not exposed to high levels of postservice occupational noise; relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim of service connection for bilateral hearing loss, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice regarding this matter at the hearing before the undersigned is also rendered moot. [The Veteran was advised at the hearing of what is needed to substantiate the underlying claim, and was afforded an abeyance period for submission of additional evidence.]

Legal Criteria, Factual Background, and Analysis 

Generally, when a claim is disallowed and not appealed, it is final based on the evidence then of record, and it may not be reopened and allowed unless new and material evidence is received.  38 C.F.R. §§ 5108, 7105.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement; it viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

A November 2002 rating decision denied the Veteran's original claim of service connection for bilateral hearing loss based essentially on findings that a hearing loss was noted on service entry and was not shown to have been aggravated by the Veteran's service.  He did not appeal the decision, and it became final.   38 U.S.C.A. § 7105.  Rating decisions in May 2004 and March 2010 continued the denial.  The March 2010 rating decision is the last final decision in the matter.  As no new and material evidence was received within a year of the March 2010 decision, new and material evidence is required to reopen the claim. 38 U.S.C.A.       § 5108.

Evidence of record at the time of the November 2002, May 2004, and March 2010 rating decisions included the Veteran's service treatment records (STRs), and VA and private treatment records.  
On March 1968 service entrance examination, hearing loss was noted.  Audiometry revealed that puretone thresholds, in decibels, were:  


500
1000
2000
3000
4000
R
15
10
5
10
20
L
15
15
5
35
55

The Veteran's STRs are silent for any complaints of, or treatment for, hearing loss.  On November 1970 service separation examination, the Veteran's whispered voice hearing was 15/15, bilaterally.  

Postservice treatment records include a report of January 1997 Miracle-Ear audiological examination when audiometry showed that puretone thresholds were:


1000
2000
3000
4000
R
45
55
90
95
L
50
80
105
110

January 2002 audiometry revealed that puretone thresholds were:


1000
2000
3000
4000
R
65
85
100
110
L
95
110
110
110

Evidence received since the March 2010 rating decision includes additional VA treatment records, a VA examination report, correspondence from prior employers, the Veteran's and his wife's testimony, and the Veteran's statements alleging that his postservice occupations did not involve exposure to excessive levels of noise. 

On November 2013 VA examination, the Veteran reported a history of military noise exposure.  His military occupational specialty (MOS) was track vehicle mechanic, which was noted to have a moderate probability of exposure to hazardous noise.  Postservice, he worked as a diesel mechanic for 14 years (but wore hearing protection on the job).  He also drove a truck for two and one-half years.  The examiner noted that the Veteran did not have an audiological evaluation after his initial enlistment physical and stated that the Veteran first sought an audiology evaluation for his hearing loss in 2009, 39 years postservice.  She opined that his progressive hearing loss is more likely due to his civilian careers and his use of household power equipment without hearing protection.

In an undated statement, the Veteran reported that he began working at American Colloid when he got out of the service. In a separate undated statement, his former American Colloid employer stated that the Veteran began working as an equipment operator and then as a diesel mechanic and that his hearing loss did not inhibit his ability to perform the functions of his position.  

In hearing testimony and written statements, the Veteran has stated that during service he was unable to hear radio transmissions in service.  He testified that he was instructed to state on his November 1970 service separation examination that his condition was "excellent" and that it had not changed since his last physical.  Regarding his postservice work, he stated that his work as a diesel mechanic did not expose him to loud noises because he did not work on or near running engines.  He was responsible for rebuilding the engines and another person was responsible for checking and tuning them thereafter.  

Reviewing the additional evidence received since the March 2010 rating decision, the Board finds that the additional evidence is both new and material.  Together with evidence previously of record, his testimony tends to suggest that the Veteran's hearing acuity deteriorated during service and that he was not exposed to hazardous noise levels postservice (which was identified as the etiology for his disability with previous denials).  Therefore, it addresses a previously unestablished fact necessary to substantiate the claim.  It is presumed credible, and particularly in light of the "low threshold" standard for reopening endorsed in Shade, it is both new and material, requiring that the claim be reopened.

De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for bilateral hearing loss is granted.


REMAND

On review of the record, the Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA.

As an initial matter, the record reflects that the Veteran was awarded Social Security Administration  (SSA) disability benefits (effective from July 2001).  The medical records considered in connection with that award are not in the current record, are constructively of record, may contain pertinent information, and must be secured. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Under 38 U.S.C.A. § 1111, a Veteran is entitled to a presumption of soundness on entry in service as to any disability not noted on examination for enlistment; such presumption can be rebutted only by clear and unmistakable evidence.  A history of a pre-service injury, of itself, is not a notation of a disability on service entrance, and does not suffice to rebut the presumption of soundness in the face of a normal clinical evaluation on service entrance.  

The Veteran's March 1968 service entrance examination audiometry found a hearing loss disability in the left ear only.  Because his right ear hearing acuity was normal on service entrance, he is entitled to the presumption of soundness on entry in service with respect to the right ear.  An examination that addresses the etiology of his right ear hearing loss taking into account the applicable legal presumptions is necessary.

The Veteran was afforded a November 2013 VA examination in connection with the instant claim.  The examiner noted that the Veteran first sought an audiological evaluation in 2009, 39 years postservice, and opined that his progressive hearing loss is more likely due to his civilian careers as a diesel mechanic and truck driver.  This opinion is premised on an erroneous factual assumption as the record includes private audiograms from January 1997 and January 2002, which show right ear hearing loss and increased left ear hearing loss at least 10 years earlier than acknowledged.  Furthermore, it does not account for the Veteran's explanations regarding the levels of noise to which he was exposed during service and thereafter.  The examination is therefore inadequate for rating purposes, and a remand for an adequate opinion is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record from SSA copies of its determination on the Veteran's claim for SSA disability benefits (and all medical records considered in connection with such claim). If no such records exist, it should be so noted in the record (with explanation), and the Veteran should be so advised.   

2.  Thereafter, the AOJ should forward the Veteran's entire record to the November 2013 VA examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another audiologist or otologist for review and the opinion sought.]  The examiner should note the January 1997 and January 2002 private audiograms in the record and the Veteran's statements explaining that he was not exposed to loud noises in his postservice employment as a diesel mechanic. [The examiner should also note that the Veteran is entitled to a presumption of soundness on entry in service with respect to right ear hearing loss.]   Based on review of the record, the consulting provider should provide responses to the following:

(a)(i)  Is there any evidence in the record that renders it indisputable from a medical standpoint that a right ear hearing loss pre-existed service?  (ii) If so, please identify such evidence and opine further whether there is any evidence in the record that renders it indisputable from a medical standpoint that such disability was not aggravated during service, or that any increase was due to natural progression.

(b) If the response to (a)(i) is no, is it at least as likely as not (a 50% or better probability) that the Veteran's current right ear hearing loss is related to his service (and acknowledged exposure to noise trauma therein)?  

(c) If the Veteran's current right ear hearing loss is determined to not likely be due to exposure to noise in service, please identify the etiology considered more likely and explain why that is so.

(d) Is it at least as likely as not (a 50% or greater probability) that the Veteran's pre-existing left ear hearing loss was aggravated during service (increased in severity beyond natural progression therein)? If the response is no, please identify the evidence that supports such conclusion (noting that whispered voice testing is not considered a reliable test for levels of hearing acuity).

The examiner must explain the rationale for all opinions in detail.  

4.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


